Mr. Justice Eldredge delivered the opinion of the court. 2. Carriers, § 384*—when rule of nonliability for ordinary swaying of car inapplicable. The rule that a railroad company is not liable for injuries resulting from the swaying and lurching of a car, unless the swaying and lurching were unusual, is not applicable where the gravamen of the action is not laid as the swaying and lurching of the car. 3. Carriers, § 486*—when instruction allowing recovery for negligently starting car erroneous. In an action fot injuries caused by being thrown from platform of car by the starting thereof when plaintiff was unable to gain entrance to the car from the platform, an instruction allowing plaintiff to recover if the conductor “negligently caused the car to start forward” without the limitation “before she had reasonable opportunity to enter it,” held erroneous; but the giving of same when considered together with other instructions given, held not to have misled the jury.